Citation Nr: 1002202	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  03-08 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD) and delayed stress syndrome.

2.  Entitlement to an increased disability rating for 
residuals of a right knee medial meniscectomy, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1969 to February 
1971.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from decisions of the RO in July 
2000 and in August 2001 that denied a disability evaluation 
in excess of 20 percent for residuals of a right knee medial 
meniscectomy; and denied service connection for PTSD.  The 
Veteran timely appealed.

In May 2005, the RO increased the disability rating to 
40 percent for residuals of a right knee medial meniscectomy, 
effective September 17, 1999 (date of claim).  Because higher 
evaluations are available for right knee residuals, and the 
Veteran is presumed to seek the maximum available benefit for 
a disability, the claim remains on appeal.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).

In an October 2006 decision, the Board denied service 
connection for PTSD; and considered the Veteran's increased 
rating claim for right knee residuals as no longer in 
appellate status.

The Veteran appealed the October 2006 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an April 2008 Joint Motion for Partial Remand, the parties 
moved to vacate portions of the Board decision, and remand 
the case to the Board.  The Court granted the motion.

In October 2008, the Board remanded the matters for 
additional development, consistent with the Court's order.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for an acquired psychiatric 
disability, to include PTSD and delayed stress syndrome is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO.
 

FINDING OF FACT

Residuals of a right knee medial meniscectomy are symptomatic 
and manifested by tenderness, degenerative changes, and 
limitation of flexion to 125 degrees with consideration of 
functional loss due to pain; but without limitation of 
extension, instability, or subluxation.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for residuals of a right knee medial meniscectomy are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table 
II, 4.71a, Diagnostic Code 5261 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA should notify the Veteran of:  (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; and (3) the evidence, if any, to 
be provided by the claimant.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(codified at 38 C.F.R. Part 3).

A recent decision by the United States Court of Appeals for 
the Federal Circuit has addressed the amount of notice 
required for increased rating claims, essentially stating 
that general notice is adequate and notice need not be 
tailored to each specific Veteran's case.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores 
v. Shinseki, Nos. 2008-7150, 2008-7115 (Fed. Cir. Sept. 4, 
2009).  Through a December 2008 letter, the RO notified the 
Veteran of elements of an increased rating claim and the 
evidence needed to establish each element.  This document 
served to provide notice of the information and evidence 
needed to substantiate the claim.  

In the December 2008 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the Veteran's claim decided 
on appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO has 
obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examination in connection with the claim decided on appeal, 
reports of which are of record.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2009), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2009).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Service connection has been established for residuals of a 
right knee medial meniscectomy, effective February 1971.  The 
RO currently assigned a 40 percent disability rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5259-5261, pertaining to 
limitation of extension.  While a hyphenated diagnostic code 
generally reflects rating by analogy (see 38 C.F.R. §§ 4.20 
and 4.27), here, the RO has considered both diagnostic codes, 
alternatively.  

The standard ranges of motion of the knee are zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 and 5261:

5260  Leg, limitation of flexion:                                         
  Flexion limited to 15°
     30 percent  
  Flexion limited to 30
     20   
  Flexion limited to 45
     10   
  Flexion limited to 60
      0   




5261  Leg, limitation of extension:                                       
  Extension limited to 
45°
     50 percent  
  Extension limited to 
30
     40   
  Extension limited to 
20
     30   
  Extension limited to 
15
     20   
  Extension limited to 
10
     10   
  Extension limited to 5
      0   

38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Traumatic arthritis will be rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  As previously 
noted, degenerative joint disease is evaluated on the basis 
of limitation of motion.  Diagnostic Code 5003.  

Alternatively, dislocation of the semilunar cartilage of the 
knee with frequent episodes of "locking," pain and effusion 
into the joint warrants no more than a 20 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Symptoms due to the removal of the semilunar cartilage of 
either knee warrant a 10 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

VA's General Counsel has also held that separate ratings can 
be provided for a claimant who has compensable arthritis and 
instability of the knee.  VAOPGCPREC 23-97; 62 Fed. Reg. 
63,604 (1997).

Diagnostic Code 5257 provides a 10 percent evaluation for 
lateral instability or recurrent subluxation of a knee that 
is slight, a 20 percent rating when those symptoms are 
moderate, and a 30 percent rating when severe.

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as "mild" 
or "moderate" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

In addition, separate ratings can be provided for limitation 
of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. 
Reg. 59,990 (2004). 

The report of a January 1997 VA examination reveals right 
knee pain in the medial joint line, which increased with deep 
knee bends.  The examiner also noted crepitus. There were no 
signs of instability.

During a June 2000 VA examination, the Veteran complained of 
difficulty walking because of right knee pain.  He did not 
require any assistance during the examination, and is able to 
perform his daily activities by himself at home.  On 
examination, range of motion of the right knee was decreased.  
Neither instability nor swelling was noted.  The diagnosis 
was osteoarthritis of the right knee joint with decreased 
range of motion, probably secondary to trauma.

During a September 2002 VA examination, the Veteran reported 
that he injured his right knee in service while jumping in a 
foxhole during a training exercise.  In 1970, he had surgery 
to remove the meniscus.  His right knee continues to hurt, 
and he reports daily flare-ups.  Precipitating factors were 
prolonged walking, standing, sitting, squatting, and stairs.  
The Veteran walked with a cane, and wore a knee brace.  On 
examination, range of motion of the right knee was from 0 
degrees on extension to 140 degrees on flexion.  Varus 
valgus, anterior posterior drawer, and McMurray signs were 
negative.  There was no tenderness to palpation of the knee.  
X-rays revealed mild osteoarthritis with osteoporosis.

Following the Board's October 2008 remand, the Veteran 
underwent a VA examination in July 2009 for purposes of 
determining the severity of residuals of his right knee 
medial meniscectomy.  The Veteran reported that he fell in 
May 2008 and re-injured the right knee joint.  He continued 
to take medication for right knee pain, as well as for other 
joint pain.  The Veteran described pain, weakness, and giving 
way of the right knee.  He denied episodes of dislocation, 
locking, effusion, or incoordination.  He reportedly was 
unable to stand for more than a few minutes; he was unable to 
walk more than a few yards.  On examination, the Veteran's 
gait was normal.  There was no deformity, instability, or 
subluxation seen.  There was tenderness of the right knee.  
Range of motion of the right knee was from 0 degrees on 
extension to 125 degrees on flexion.  The examiner found no 
additional loss in the range of flexion with repetitive use 
due to pain, fatigue, weakness, or incoordination.

X-rays of the Veteran's right knee revealed osteoarthritis of 
the patellofemoral joint and a healed fracture of the 
proximal fibula. The provisions of 38 C.F.R. § 4.59 provide 
that symptomatic arthritis will be evaluated as warranting at 
least the minimum compensable evaluation.  Lichetenfels v. 
Derwinski, 1 Vet. App. 484 (1991).

Here, there is no evidence of limited extension of the 
Veteran's right knee.  Extension limited to 45 degrees would 
warrant an increased disability rating under 38 C.F.R. § 
4.71a, Diagnostic Code 5261.

Regarding flare-ups, the Veteran has reported right knee pain 
daily with prolonged standing and walking, as well as fatigue 
and weakness.  He did not report any incapacitating episodes.

Even with consideration of functional factors and painful 
motion, there is no indication that the Veteran has 
limitation of flexion or extension that meets or approximates 
the criteria for an increased disability rating.  His most 
severe limitation of flexion is equivalent to 125 degrees in 
flexion.  This limitation does not meet the criteria for an 
evaluation in excess of the currently assigned 40 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
This finding supports a conclusion that the Veteran does not 
have additional limitation of motion due to functional 
factors that would support an increased disability rating.

The Veteran has been reported able to achieve a normal range 
of extension, that is, extension to 0 degrees.  Accordingly, 
a separate rating for limitation of right knee extension is 
not warranted, even with consideration of functional factors.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.

The Veteran has not been found to have instability or 
subluxation on VA examinations, and he has not reported any 
instability or subluxation of the right knee.  Accordingly, a 
separate rating under Diagnostic Code 5257 for instability or 
subluxation of the right knee is not warranted.

In the instant case, the preponderance of the evidence is 
against an increased evaluation based on functional loss due 
to pain on use or due to flare-ups, as the Veteran's 
complaints of pain and dysfunction are not supported by 
adequate pathology.  The Board notes that a lay person can 
provide evidence of visible symptoms.  See Dean v. Brown, 
8 Vet. App. 449, 455 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(1996); see also Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991).  Here, there is insufficient objective medical 
evidence of atrophy, deformity, or weakness to support an 
increased disability rating.

While the Veteran has undergone removal of the meniscus, a 10 
percent disability rating is the maximum allowable for 
symptomatology under 38 C.F.R. § 4.71a, Diagnostic Code 5259.  
Accordingly, an increased disability rating, alternatively, 
under Diagnostic Code 5259 is not warranted.

Moreover, there is no showing that the Veteran's service-
connected disability has resulted in so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the Veteran's disability 
has not been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  The Veteran is not currently working, and there 
is no evidence of recent hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

An increased disability evaluation for residuals of a right 
knee medial meniscectomy is denied.


REMAND

The Veteran contends that an acquired psychiatric disability, 
to include PTSD and delayed stress syndrome, had its onset in 
service.  He is competent to testify on factual matters of 
which he has first-hand knowledge.  Washington v. Nicholson, 
19 Vet. App. 362 (2005). While a layperson is certainly 
capable of providing evidence of symptomatology, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge or expertise, such as the condition causing 
the symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
and Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).



PTSD 

The Board is required to analyze the credibility and 
probative value of the evidence of record. The Veteran's 
descriptions of having experienced stressors in service have 
been vague and extremely general, and no stressor 
verification has been attempted. The evidence also reflects 
no diagnostic impressions of PTSD.

Acquired Psychiatric Disability
 
Records pertaining to the Veteran's hospitalization during 
service in 1970 at the Madigan General Hospital in Fort 
Lewis, Washington, have been added to the claims file.  The 
Veteran alleges witnessing "all kinds of injured and dying 
Army personnel" during his in-service hospital stay, and 
that he still had nightmares.

The post-service treatment records reflect that the Veteran 
has been considered disabled since February 6, 1996, and 
reveal several psychiatric diagnoses, including:  severe 
depression with psychosis; a depressive disorder with 
psychotic features; an anxiety disorder; and an adjustment 
disorder, depressed.

The RO or AMC should arrange for the Veteran to undergo VA 
examination for purposes of determining whether the Veteran 
has a current psychiatric disability that either had its 
onset during service or is related to his active service-to 
specifically include witnessing all kinds of injured and 
dying Army personnel while hospitalized in service, or other 
incident of active service as reported by the Veteran.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2009).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)



1.  The RO or AMC should schedule the 
Veteran for an examination by a VA 
psychiatrist to identify any current 
psychiatric disability.  All appropriate 
testing that is deemed necessary should 
be accomplished.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
any current psychiatric disability had 
its onset in service or is otherwise the 
result of disease or injury during 
service, to specifically include the in-
service witnessing of all kinds of 
injured and dying Army personnel while 
hospitalized, as reported by the Veteran. 

The examiner should provide a rationale 
for the opinions.

The Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the Veteran, and the examination 
report should note review of the file.

2.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on appeal.  
If the benefits sought are not fully 
granted, the RO or AMC must furnish a 
supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

No action is required of the Veteran and his attorney until 
they are notified by the RO or AMC; however, the Veteran is 
advised that failure to report for any scheduled examination 
may result in the denial of his claim.  38 C.F.R. § 3.655 
(2009).  The Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


